DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (Wei-Jung Chien) (US 20200112740)
Regarding Claim 1, Chien  discloses a method of processing video data, comprising: determining, during a conversion between a current video unit of a video and a bitstream of the video, that motion vectors of control points for a luma block of the current video unit based on an affine mode, wherein a color format of the current video unit is 4:2:0, and wherein the current video unit comprises the luma block and a chroma block [See abstract and Paragraphs 71, 78-80 and 86-87;   dividing the luma block into luma sub-blocks;  dividing the chroma block into chroma sub-blocks [See Paragraphs 116-119]; determining a luma motion vector for each luma sub-block based on the motion vectors of the control points, and determining a chroma motion vector for each chroma sub-block [See Paragraphs 116-119];  and the luma block based on the luma motion vector of each luma sub-block [See Paragraphs 118-120]; wherein the chroma block comprises at least one chroma group, and four chroma sub-blocks included in a same [See Paragraphs 117-124].
 	Regarding Claims 2 and 13, Chien discloses wherein the four chroma sub-blocks correspond to four luma sub-blocks, a top-left one of the four luma sub-blocks has motion vector MV.sub.0, and a bottom-right one of the four luma sub-blocks has motion vector MV.sub.1, and wherein the same chroma motion vector is derived based on applying a scaling factor to an intermediate motion vector MV*, and the MV* is derived based on the MV.sub.0 and the MV.sub.1 positions [See Paragraphs 90-102].
 	Regarding Claims 3 and 14, Chien discloses wherein the intermediate motion vector MV* is derived based on applying an offset-based averaging operation on the MV.sub.0 and the MV.sub.1 [See Paragraphs 99-102, 122-125 and 233-235].
Regarding Claims 4 and 15, Chien discloses wherein the intermediate motion vector MV*=Shift(MV.sub.0+MV.sub.1,1), wherein Shift(x,1)=(x+offset)&gt;&gt;1, offset is equal to 0 or 1, and wherein &gt;&gt;represents a right shift operation 1 [See Paragraphs 99-102, 122-125 and 233-235].
 Regarding Claim 9, Chien discloses reconstructing the chroma block based on the motion vectors of the chroma sub-blocks [See Paragraphs 230-234].
 	Regarding Claims 10, Chien discloses wherein the conversion includes encoding the current video unit into the bitstream [See Paragraphs 37-42, 152-156 and 197-201].
 	Regarding Claim 11, Chien discloses wherein the conversion includes decoding the current video unit from the bitstream [See Paragraphs 152-156 and 197-201].
Regarding claim 12, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 19, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (Wei-Jung Chien) (US 20200112740) in view of Xuet al. (US 20200228815) (Meng Xu)
 Regarding Claims 5 and 16, Chien does not explicitly disclose wherein a number of the control points is 2. 
However, Xu discloses wherein a number of the control points is 2 [See Paragraphs 128-135].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chien to add the teachings in Xu as above, to provide a See abstract Xu].
 Regarding Claims 6 and 17, Chien does not explicitly disclose wherein the control points include a top-left control point and a top-right control point. 
However, Xu discloses wherein the control points include a top-left control point and a top-right control point [See Paragraphs 128-135].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chien to add the teachings in Xu as above, to provide a method that improved efficiently video quality and reduces complexity and latency in the decoder side motion vector derivation [See abstract Xu].
 	Regarding Claims 7 and 18, Chien does not explicitly disclose wherein a number of the control points is 3. 
However, Xu discloses wherein a number of the control points is 3 [See Paragraphs 128-135].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chien to add the teachings in Xu as above, to provide a method that improved efficiently video quality and reduces complexity and latency in the decoder side motion vector derivation [See abstract Xu].
 	Regarding Claim 8, Chien does not explicitly disclose wherein the control points include a top-left control point, a top-right control point and a bottom-left corner control point. 
However, Xu discloses wherein the control points include a top-left control point, a top-right control point and a bottom-left corner control point [See Paragraphs 128-135].
See abstract Xu].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487